UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6759



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES B. TORRENCE, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  Joseph Robert Goodwin,
District Judge. (5:00-cv-0306)


Submitted:   July 24, 2007                 Decided:   August 1, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James B. Torrence, Jr., Appellant Pro Se.    Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James B. Torrence, Jr., seeks to appeal the district

court’s   order   denying   his   Fed.   R.   Civ.   P.   60(b)   motion   for

reconsideration of the district court’s order denying relief on his

28 U.S.C. § 2255 (2000) motion.      The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).     A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have

independently reviewed the record and conclude that Torrence has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED


                                   - 2 -